t c memo united_states tax_court joseph t walker and nancy walker petitioners v commissioner of internal revenue respondent west jersey manufacturing co inc petitioner v commissioner of internal revenue respondent1 docket nos filed date joseph t walker pro_se in docket no mark e cedrone for petitioner nancy walker in docket no joseph t walker an officer for petitioner west jersey manufacturing co in docket nos richard e buchbinder and craig connell for respondent 1this court granted petitioners' motion to consolidate on date memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax as follows joseph t and nancy walker docket no year deficiency dollar_figure dollar_figure dollar_figure dollar_figure additions to tax sec_6653 b dollar_figure dollar_figure dollar_figure dollar_figure walker only the fraud addition was determined as to joseph t west jersey manufacturing co inc docket nos and year sec deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec additions to tax sec sec_6653 a b -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure - dollar_figure - dollar_figure - dollar_figure - dollar_figure - -- -- dollar_figure dollar_figure percent of the interest due on dollar_figure percent of the interest due on the deficiency after concessions the remaining issues we must decide are whether respondent's determination with respect to unreported taxable_income of petitioner joseph t walker mr walker for and should be reduced to take into account certain alleged additional cash payments mr walker made to two individuals that were involved in overbilling and kickback arrangements with mr walker and petitioner west jersey manufacturing co inc west jersey whether mr walker and petitioner nancy walker mrs walker filed joint individual income_tax returns for and and whether mrs walker is entitled to relief for any_tax liabilities determined with respect to her for and as an innocent spouse under sec_6013 findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated by this reference at the time their petition was filed mr walker and mrs walker resided in stone harbor new jersey they were married in date from date through the time of the trial in the instant cases mr walker and mrs walker have been married to one another and have resided together mr walker filed with the internal_revenue_service irs for each of the years and a form_1040 individual_income_tax_return which was stated to be the joint individual_income_tax_return of himself and mrs walker although mr walker signed his own name to each of the returns he did not have mrs walker execute the returns mr walker or another individual acting at mr walker's direction subscribed mrs walker' sec_2all section references are to the internal_revenue_code as in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated purported signature to each of the returns prior to the time its petitions were filed west jersey a new jersey corporation maintained its office and principal_place_of_business in new jersey west jersey was incorporated in about by mr walker william reilly reilly and a third individual mr walker and reilly became the only shareholders of west jersey sometime well prior to from through about mr walker was the president and a 50-percent_shareholder of west jersey reilly owned the other percent of west jersey's outstanding shares of stock and also served as an officer of west jersey west jersey engaged in the business of manufacturing and selling steel pipe flanges substantially_all of its sales were made to various contractors working on nuclear power plant construction projects throughout the country west jersey had been certified to manufacture pipe flanges used in nuclear power plants and was one of the few manufacturers of pipe flanges in the country which had such a nuclear certificate overbilling and kickback arrangements during through west jersey participated in overbilling and kickback arrangements with two contractor purchasing agents robert short short and william simmel simmel with respect to certain purchases short's and simmel's respective employers made from west jersey short was employed as a purchasing manager with b f shaw inc b f shaw simmel was employed as a purchasing manager with pullman inc pullman the overbilling and kickback arrangement with short covered only certain specially fabricated items that short ordered on behalf of b f shaw from west jersey the kickback arrangement did not apply with respect to stock fabricated items that west jersey sold b f shaw because the prices west jersey charged b f shaw with respect to the stock items generally were fixed under a previously established price list for such stock items typically overbilling would occur after short or simmel as purchasing agent for his employer contacted mr walker or another west jersey employee requested a price quote on certain items and then placed an order for the items with short's or simmel's knowledge and connivance the price west jersey later billed and charged b f shaw or pullman for the ordered items would 'be inflated above the price originally quoted to short or simmel mr walker would record the amounts west jersey overbilled b f shaw and pullman ie the difference between the inflated price west jersey charged and the originally quoted price in various notebooks he maintained for each company pursuant to the overbilling and kickback arrangement with short part of the overbilled amounts that west jersey collected from b f shaw was required to be paid over to short essentially short was to receive a 50-percent share of the overbilled amounts that west jersey collected from b f shaw similarly under the overbilling and kickback arrangement with simmel part of the overbilled amounts that west jersey collected from pullman was required to be paid over to simmel during through some of west jersey's funds were diverted from west jersey by mr walker and reilly west jersey's two shareholders they diverted and obtained these funds by having west jersey's bookkeeper write checks on west jersey's corporate checking account payable to various employees and vendors of west jersey endorse the checks with the payee's name cash the checks and give over the funds obtained to mr walker or reilly these fictitious payments to employees and vendors were then deducted on west jersey's income_tax returns as part of its promotional expenses freight and other miscellaneous expenses during west jersey's fiscal years ended date through date reilly diverted and received funds from west jersey as follows fye amount dollar_figure dollar_figure dollar_figure dollar_figure during through mr walker diverted and received funds from west jersey as follows year amount dollar_figure dollar_figure dollar_figure dollar_figure however some of these diverted funds mr walker obtained were then paid over by him to short and simmel pursuant to the respective overbilling and kickback arrangements with short and simmel during and mr walker each year used respectively dollar_figure dollar_figure dollar_figure and dollar_figure of the funds he had diverted to purchase cashier checks payable to and given to simmel similarly during mr walker used dollar_figure of the diverted funds to purchase a boat for short additionally during and short received a total between dollar_figure and dollar_figure in cash from mr walker mr walker further paid for certain outings and trips of short's and also purchased jewelry for short the cash jewelry outings trips and the boat were treated by mr walker and short as payments to short of amounts due him under their overbilling and kickback arrangement on its income_tax returns for fiscal years ended date through date west jersey reported gross_sales as follows fiscal_year ended gross sale sec_3 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during through west jersey's respective annual gross_sales to b f shaw short's company and pullman simmel's company were as follows year gross_sales to b f shaw -- -- dollar_figure dollar_figure gross_sales to pullman dollar_figure dollar_figure big_number dollar_figure in a grand jury investigation was commenced with respect to mr walker's and west jersey's activities during through in connection with their overbilling and kickback arrangements with short and simmel on date the u s attorney for the district of new jersey filed an information with the u s district_court for the district of new jersey charging mr walker with eight counts of criminal tax violations and mail fraud stemming from mr walker's actions during through with respect to the overbilling and kickback arrangements on date mr walker pleaded guilty to five of the eight counts of the information on date the u s district_court entered its judgment of conviction against mr walker on the five counts fined mr walker dollar_figure and sentenced him to be placed on probation for a 5-year period mrs walker mrs walker completed high school in and then attended a year program at a vocational school to become a medical technical secretary while attending the vocational school during she held a part-time job as a secretary to the administrator of a hospital located in philadelphia pennsylvania following her graduation from the vocational school she obtained full-time employment as a secretary and physical therapist at another philadelphia hospital she worked at the hospital for approximately years until about date mrs walker left her full-time job with the hospital in date due to medical difficulties she experienced during her pregnancy with the walkers' first child the first-child was born on date from through mrs walker devoted herself to taking care of her home and five children while in high school mrs walker had taken courses in bookkeeping and accounting she later helped keep the books_and_records of a skating club some of her children belonged to much later after she had resumed working in mrs walker kept west jersey's books for a relatively short_period of time during through mrs walker was involved to some degree in keeping her and mr walker's family records she took care of her and mr walker's joint checking account by organizing canceled checks by month in numerical order and placing the canceled checks in an accordion folder with the related monthly statement for the account mrs walker wrote checks on the account to pay for most of their household expenses however mr walker and west jersey's bookkeeper made the deposits to the account during through the only checking account that either mr walker or mrs walker maintained was their joint checking account during through the total amount of checks they wrote and total amount of deposits they made with respect to the account for each year were as follows year total checks written dollar_figure dollar_figure dollar_figure dollar_figure total deposits made dollar_figure dollar_figure dollar_figure dollar_figure on date mr walker paid dollar_figure to merrill lynch by writing a check on his and mrs walker's joint checking account on date mr walker paid dollar_figure to a cadillac dealership by writing a check on the account during through the sources for the funds mr walker deposited each year into the joint checking account were as follows mr walker’s west dollar_figure dollar_figureldollar_figure dollar_figure dollar_figure tax_refund dollar_figure dollar_figure west jersey loan dollar_figure dollar_figure dollar_figure -- dollar_figure -- west jersey reim- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- jersey salary net of withholding repayment checks bursement checks -- west jersey check for unspecified purpose unknown sources dollar_figure dollar_figure dollar_figure dollar_figure mr and mrs walker's lifestyle from the early 1970's through mr and mrs walker and their family lived very well following west jersey's incorporation in mr walker began to earn substantially more income than he had earned in prior years during the early 1970's mr walker received an annual salary of dollar_figure from west jersey prior to mr walker had been employed as a salesman at two steel companies from through about mr walker worked at bethlehem steel after he then worked for about a year and a half as a salesman at philadelphia steel iron however beginning in about mr walker's annual salary from west jersey was reduced significantly from dollar_figure to dollar_figure as the result of an irs examination that concluded that the prior annual salary of dollar_figure was not reasonable_compensation with respect to the dollar_figure annual salary received during one or more of the years prior to the irs required mr walker to treat salary in excess of dollar_figure as constructive_dividend income during through mr walker received annual compensation from west jersey as follows year compensation dollar_figure dollar_figure dollar_figure dollar_figure in mr and mrs walker purchased for dollar_figure a fivebedroom home located in an affluent neighborhood in cherry hill new jersey the home has a swimming pool mr and mrs walker own the home jointly they paid the dollar_figure purchase_price for the cherry hill home using proceeds from the sale of the prior home which they owned and through obtaining a dollar_figure 20-year mortgage loan mr and mrs walker used the cherry hill home as their principal_residence from through about and have continued to own it through the time of the trial in mr and mrs walker paid about dollar_figure to renovate and remodel the kitchen of their cherry hill home in mr and mrs walker jointly acquired a vacation home at the jersey shore in stone harbor new jersey which abuts the shoreline of a bay the home was built for them during and they did not obtain a mortgage loan to acquire the stone harbor property but paid the full dollar_figure purchase_price for the property in installments over the course of the home's construction until about the home was used exclusively by them and their family as a vacation home and was not rented out to others from through the time of trial the stone harbor home has been used as mr and mrs walker's principal_residence during through both the cherry hill and stone harbor homes were nicely furnished mr and mrs walker purchased some furnishings for the homes during through including furnishings purchased when the kitchen of their cherry hill home was remodeled in during through mr and mrs walker employed a housekeeper at their cherry hill home at various times during through mr and mrs walker drove a bmw a bmw a cadillac a mercedes and a subaru these cars were held in mrs walker's name they acquired the bmw by paying some cash and trading in the mercedes they later acquired the bmw by paying some cash and trading in the bmw subsequent to the bmw was traded in to acquire a honda accord held in mrs walker's name that cost dollar_figure during through mr and mrs walker each owned at least dollar_figure in jewelry a substantial portion of this jewelry was acquired during through among the items of jewelry that mr walker purchased and gave to mrs walker during through was a diamond tennis bracelet and a rolex watch during through mr and mrs walker spent between dollar_figure to dollar_figure a year for skating lessons for some of their children and in attending the children's skating competitions along the east coast including competitions in atlanta georgia lake placid new york and virginia during through they and their children took family vacations in aspen colorado lake placid new york and florida mr walker also took vacations in the bahamas once or twice a year his wife and family may have accompanied him on some of his trips to the bahamas during through from through about unbeknownst to mrs walker mr walker carried on an affair with another woman during through he helped support this woman by giving her about dollar_figure a year in cash and other gifts in addition he purchased a dollar_figure bmw for her in during through mr walker and reilly west jersey's other shareholder jointly owned several other corporations besides west jersey one of their corporations owned and operated a 53-foot hatteras yacht and a 46-foot hatteras sport fishing boat another corporation owned and operated an airplane in addition during through west jersey owned a rolls royce and it or one of mr walker's and reilly's other jointly owned corporations owned a condominium in about reilly withdrew from the operation of west jersey he then sued mr walker to obtain payment for his interest in the assets of all the corporations he and mr walker jointly owned as a result the airplane boats car and condominium owned by west jersey and their other corporations were sold and the proceeds divided between reilly and mr walker after reilly's withdrawal from west jersey's operation in mr walker continued to operate west jersey and conduct its pipe flange manufacturing business shortly before or after reilly's withdrawal mr walker loaned dollar_figure to west jersey mrs walker resumed working and performed clerical tasks at west jersey's office in later after west jersey's bookkeeper left mrs walker kept west's jersey's books for a short time however mr walker's efforts to continue conducting west jersey's pipe flange manufacturing business were not successful because of adverse publicity about west jersey's and mr walker's prior involvement in the overbilling and kickback arrangements west jersey experienced a drastic decline in its sales and suffered financial losses after he concluded that west jersey's business could not be operated profitably mr walker liquidated its assets and business in in about at least dollar_figure that mr walker obtained from the liquidation of west jersey's assets and business was used to capitalize and establish another corporation piping supplies inc psi psi's shares of stock were issued to mrs walker and a son of theirs who is an engineer or a machinist psi is engaged in a pipe flange manufacturing business similar to the business that west jersey previously conducted as of the time of trial psi had gross annual sales of between dollar_figure million to dollar_figure million mrs walker has served as psi's president although mr walker at various times from through the time of trial has worked on a daily basis at psi he has not drawn a salary from psi he and mrs walker have lived on the salary mrs walker received from psi various individual tax returns petition filed by mr and mrs walker and their pretrial activities prior to her marriage to mr walker mrs walker prepared and filed her own income_tax returns she knew of her obligation to file tax returns after mr walker and mrs walker were married in date mr walker in prepared and filed a joint individual_income_tax_return for them which included the income mrs walker received during from her prior job at the philadelphia hospital from through at least about mr walker continued to file yearly joint individual income_tax returns for himself and mrs walker mrs walker was aware that mr walker was filing these joint returns for them dollar_figurehe left the responsibility of filing their tax returns to him mrs walker never sought to file a separate_income tax_return for herself during their marriage nor did she ever object to mr walker's filing a joint individual_income_tax_return for them throughout the course of their marriage mrs walker knew that mr walker retained the services of various accountants to help prepare and file their joint income_tax returns during through she and mr walker occasionally met with one or more of their accountants socially robert w gargone gargone served as mr walker's and mrs walker's personal accountant from about through and prepared yearly joint individual income_tax returns for them during this time during the late 1970's and early 1980's gargone represented them during one or more examinations conducted by the irs of their previously filed income_tax returns during the course of gargone's service as their accountant return preparer or authorized representative neither mr walker or mrs walker ever told gargone that mrs walker did not intend to file a joint tax_return for any year the returns mr and mrs walker filed for each of the years from through were valid joint individual income_tax returns of mr and mrs walker mr and mrs walker received tax refunds for and as a result of the respective joint returns they filed for those years during the course of examinations the irs conducted of their ' and returns mrs walker never expressed any indication of not having acquiesced to mr walker's filing of the returns as joint returns during the period from about late date through she received in the mail various letters from the irs regarding their and tax_liabilities and was aware that this correspondence was addressed both to her and mr walker each of the letters from the irs enclosed a form_872 consent to extend the time to assess tax she discussed these letters with mr walker and was told by him that they had to sign the enclosed form sec_872 which she did a timely petition was filed on behalf of mr and mrs walker on date they were represented by the same counsel until about date mrs walker's present counsel in the instant cases represented both mr and mrs walker from date through date ceased his representation of them pursuant to leave of this court and then resumed being counsel solely to mrs walker on date on date mr and mrs walker filed a motion to suppress all evidence obtained from grand jury materials this court denied their motion on date see walker v commissioner tcmemo_1992_54 sometime in date during the course of pretrial discovery conducted by respondent mr and mrs walker for the first time asserted that mrs walker had not signed the and returns in their responses to certain other interrogatories served upon them by respondent they also denied that during or after the years in issue mr walker transferred any assets of over dollar_figure other than for certain automobiles to mrs walker and made any gifts to her mr walker's unreported taxable_income opinion the parties agree that during through mr walker diverted and received from west jersey the funds determined in our findings they also agree that these diverted funds less amounts mr walker used in purchasing cashier checks for simmel and the boat for short represent unreported taxable_income of mr walker for and except to the extent of additional cash payments that mr walker can establish were made by him to or for the direct benefit of short and simmel pursuant to the respective overbilling and kickback arrangements with them mr walker contends he made additional cash payments to short and simmel he maintains that he directly gave them cash purchased for them items of expensive clothes and jewelry and paid for their various trips or outings he estimates that he made at least dollar_figure in additional cash payments to them during through respondent on the other hand contends that mr walker has failed to establish that anywhere near dollar_figure of actual additional cash payments were made to short and simmel respondent asserts that no further reduction in respondent's determination with respect to mr walker's unreported taxable_income for and is warranted we do not accept mr walker's contention that he made dollar_figure of additional payments while the record reflects that some additional payments were made to short the dollar_figure amount mr walker asserts is excessive as respondent points out the payments short and simmel received during through represented their respective shares of the overbilled amounts west jersey collected from their employers mr walker arrived at the dollar_figure amount by estimating that during through he made additional cash payments equal to at least percent of west jersey's annual gross_sales to b f shaw and pullman he testified that under the overbilling and kickback arrangements the overbilled amounts west jersey charged and collected were between to percent of the originally quoted price for the overbilled items however short testified that their overbilling and kickback arrangement applied only with respect to specially fabricated items that short ordered on behalf of b f shaw and not to stock items neither mr walker or short could provide a precise breakdown with respect to how much of short's purchases on behalf of b f shaw consisted of specially fabricated items as opposed to stock items short related only that b f shaw purchased more specially fabricated items than stock items no specific evidence was offered on whether the overbilling and kickback arrangement with simmel covered all items or only certain items sold to pullman yet we think that the arrangement applied only to certain items since pullman like b f shaw would have obtained a price list from west jersey with respect to stock items pullman purchased during through pullman purchased more from west jersey than b f shaw did we thus believe mr walker's dollar_figure estimate to be grossly excessive considering that the overbilling and kickback arrangements did not cover all items that short and simmel ordered on behalf of their respective employers b f shaw and pullman a substantial portion of west jersey's sales to these two contractors involved items not subject_to the overbilling and kickback arrangements with short and simmel further only the overbilled amounts west jersey collected not the entire gross_sales price of the overbilled items was shared with short and simmel even if we hypothetically assumed that short's and simmel's total shares consisting of the agreed and alleged additional payments under the overbilling and kickback arrangements were so high as to equal percent of west jersey's annual gross_sales to their respective employers the possible additional payments indicated is far less than the dollar_figure mr walker asserts moreover the record in the instant cases does not disclose whether other b f shaw and pullman employees besides short and simmel placed purchase orders with west jersey during through the overbilling and kickback arrangements may not have operated with respect to these possible sales transactions involving other b f shaw and pullman employees 3our calculation is as follows short_year simmel year percent of west jersey's gross_sales to b f shaw agreed payment made of boat dollar_figure dollar_figure dollar_figure -- possible additional payments owed dollar_figure dollar_figure percent of west jersey's gross_sales to pullman dollar_figure dollar_figure dollar_figure dollar_figure agreed cashier check payments dollar_figure dollar_figure dollar_figure dollar_figure possible additional payments owed dollar_figure dollar_figure dollar_figure dollar_figure unfortunately the records short and mr walker maintained with respect to the payments due short under their overbilling and kickback arrangement were not introduced in evidence neither did mr walker offer in evidence the records he maintained with respect to his overbilling and kickback arrangement with simmel we are also skeptical of mr walker's claim that during his trips to california where simmel lived and worked mr walker delivered large amounts of cash to simmel in addition to the cashier checks mr walker was unable to roughly estimate the alleged amounts of cash given to simmel simmel in his testimony denied receiving any additional cash payments from mr walker as indicated above the record does reflect that some additional payments were made to short during and short testified he received a total of dollar_figure or dollar_figure in additional cash payments from mr walker he further testified that mr walker took short and his wife to the super bowl had given short and his wife items of jewelry and paid for sport fishing boat charters on fishing trips that short took short treated these trips outings and jewelry items that mr walker provided as payments due short under their overbilling and kickback arrangement doing the best we can on the record presented and bearing heavily against mr walker because this inexactitude is of his own making we hold that mr walker made a total of dollar_figure in additional cash payments to short and simmel during through see 39_f2d_540 2d cir we further allocate this dollar_figure of payments dollar_figure to and dollar_figure to joint individual income_tax returns sec_6013 provides with certain exceptions not relevant here that a husband and wife may file a joint income_tax return notwithstanding that one of the spouses has no gross_income or deductions generally a joint income_tax return must be signed by both spouses sec_1_6013-1 income_tax regs however it is settled that where an income_tax return is intended by both spouses to be a joint_return the absence of the signature of one spouse will not prevent their intention from being realized 56_tc_1 34_tc_740 affd per curiam 325_f2d_1 2d cir 18_tc_1032 affd 210_f2d_247 3d cir the question of the spouses' intention is one of fact estate of campbell v commissioner supra pincite 4on brief mr walker argues that he should be allowed credit for certain alleged gifts he made to west jersey's employees however in the stipulation of settled issues the parties agreed that the only remaining issue with respect to mr walker's and unreported taxable_income was his alleged additional cash payments to short and simmel the credit issue is thus not properly before us the intent to file jointly may be inferred from the acquiescence of the nonsigning spouse id pincite a spouse's failure_to_file a separate_return has been considered an indication that the spouse tacitly consented to the filing of a joint_return 53_tc_230 27_tc_270 affd 251_f2d_44 8th cir 29_bta_646 mrs walker contends that she cannot be found to have intended and to have filed joint returns with mr walker for and she argues that the so-called tacit_consent_rule is inapplicable because she had no separate_taxable_income of her own to report during through respondent contends that mrs walker intended the returns mr walker filed for them to be joint returns we agree with respondent from the time of their marriage in date through at least mr and mrs walker have had a long history of customarily filing joint returns mrs walker relied entirely 5in our findings we have determined that mr and mrs walker filed valid joint individual income_tax returns for themselves for the years through although mrs walker initially testified that she never signed any of the joint returns mr walker filed for them until about we do not believe such to have been the case when specifically questioned about this on cross-examination by respondent's counsel mrs walker replied that she really couldn't say and could not remember while mrs walker may have dispensed with actually signing the returns mr walker filed for them at some point prior to the years in issue the record reflects and we are convinced upon mr walker to prepare and file their returns the record reflects that mrs walker left the responsibility for preparing and filing the returns to mr walker and that she intended the returns to be filed as he chose from date through the time of trial mr and mrs walker have continued to live together and enjoy the benefits of their economic community these facts are evidence establishing that mrs walker intended that the and returns mr walker filed for them be joint returns estate of campbell v commissioner supra pincite see also estate of krock v commissioner tcmemo_1983_551 further mrs walker accepted the benefits from her and mr walker's filing of joint returns for and the record reflects they received tax refunds as a result of their filing of these returns see heim v commissioner t c pincite indeed from the time the returns were filed through about date mrs walker never undertook any affirmative act indicating that she intended the and returns be anything other than her and mr walker's joint returns at trial mrs walker acknowledged receiving in the mail during the period from about late date through a series of four letters from that she viewed her actual execution of the returns to be a mere formal ritual and that she nevertheless consented to the returns being their joint returns 56_tc_1 the irs enclosing the form_872 extensions mrs walker stated that she had noted and was aware that the letters were addressed to both her and mr walker she discussed the letters with mr walker and was told by him that they had to sign the form sec_872 which she did mrs walker should have been aware her tax_liabilities were under investigation yet she never intimated to the various taxpayer representatives who represented her and mr walker during the course of the examinations the internal_revenue_service conducted of mr and mrs walker's returns or to the attorneys who prepared her and mr walker's petition in the instant cases that she had not signed or intended to file joint returns with mr walker it was only in date over months after mr and mrs walker's petition had been filed that mrs walker first raised any claim that the and returns were not joint returns this assertion was made over years after the return was filed and was merely an afterthought this court has previously rejected such delayed attempts to disavow a joint_return o'connor v commissi412_f2d_304 2d cir finding of joint returns upheld where 15-year delay occurred before taxpayers challenged commissioner's view of the returns affg in part and revg in part and remanding tcmemo_1967_174 56_tc_1 late attempt to discredit joint_return appears to us to be merely an afterthought federbush v commissioner supra see also alioto v commissioner tcmemo_1994_51 assertion raised years after the fact was a tactical afterthought without substance we hold that the and returns were valid joint returns of mr and mrs walker innocent spouse relief spouses filing a joint_return are jointly and severally liable for the tax arising therefrom sec_6013 the innocent_spouse_rule of sec_6013 permits a spouse to avoid joint_and_several_liability in certain cases to qualify as an innocent spouse it must be established a joint_return was filed for the year in issue there was a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse the spouse seeking relief did not know or have reason to know of the substantial_understatement and taking into account all the facts and circumstances it would be inequitable to hold that spouse liable for the deficiency sec_6013 a - d a failure to meet any one of these requirements will preclude the spouse from relief 9_f3d_290 3d cir affg tcmemo_1992_ 94_tc_126 affd 992_f2d_1132 11th cir respondent acknowledges that mrs walker meets the first two above requirements but disputes that she is entitled to relief as-an innocent spouse under sec_6013 respondent contends that mrs walker knew or had reason to know of the understatements with respect to the and returns and that it is not inequitable to hold her liable we need not decide whether mrs walker knew or had reason to know of the understatements because we conclude that it is not inequitable to hold her liable for the deficiencies in deciding whether it is inequitable to hold a spouse liable for a deficiency we consider whether the purported innocent spouse significantly benefited beyond normal support either directly or indirectly from the items omitted from gross_income purificato v commissioner f 3d pincite 992_f2d_1256 2d cir affg tcmemo_1992_228 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs normal support is determined in the context of the circumstances of the particular couple involved 509_f2d_162 5th cir 93_tc_355 mrs walker argues that she did not significantly benefit from the unreported income because if she benefited at all the benefit was not beyond normal support she points out that she and her family already lived very well during preceding years and claims that their lifestyle during the years in issue did not materially improve and remained essentially the same however even with no change in the standard of living the spouse may fail to meet the requirement of sec_6013 unusual support or transfers of property to the spouse are considered even if the benefit is received after the years in issue hayman v commissioner f 2d pincite 93_tc_672 s rept 1971_1_cb_606 in about mr walker used at least dollar_figure of the proceeds from his liquidation of west jersey's assets and business to establish another corporation psi whose shares were issued to and held in the name of mrs walker and their son additionally during mr walker by way of a check drawn on his and mrs walker's joint checking account paid over dollar_figure to merrill lynch for an unexplained purpose in their responses to certain interrogatories served upon them by respondent during pretrial discovery mr and mrs walker denied that mr walker during or after the years in issue made any transfers of over dollar_figure-500 to mrs walker or that he had made any gifts of over dollar_figure to her at trial these responses of theirs were shown to be untrue we are not satisfied that mr and mrs walker have disclosed all of the assets they owned during and after the years in issue neither are we convinced that they have provided full and complete information with respect to all transfers mr walker may have made to mrs walker during and after the years in issue mrs walker has thus failed to establish that she did not significantly benefit from mr walker's unreported income rule a purificato v commissioner f 3d pincite another factor to be taken into account in appropriate situations is whether the spouse has been deserted or is divorced or separated purificato v commissioner f 3d pincite s rept supra c b pincite mr and mrs walker are not divorced or separated they have continued to live together and have supported one another mr walker has not disappeared and left her to face the music alone see hayman v commissioner f 2d pincite we conclude that it is not inequitable to hold mrs walker liable for the deficiencies thus we hold that she is not entitled to relief as an innocent spouse under sec_6013 decision will be entered under rule in docket no decisions will be entered for respondent in docket nos and
